12-4119
         Chen v. Holder
                                                                                       BIA
                                                                               A089 099 436
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 30th day of October, two thousand thirteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                RICHARD C. WESLEY,
 9                DEBRA ANN LIVINGSTON,
10                     Circuit Judges.
11       _____________________________________
12
13       YAN CHEN, AKA YAN ZHEN CHEN,
14                Petitioner,
15
16                        v.                                    12-4119
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Yevgeny Samokhleb, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Holly F. Smith,
28                                     Senior Litigation Counsel; Scott M.
29                                     Marconda, Trial Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Yan Chen, a native and citizen of the

 6   People’s Republic of China, seeks review of a September 28,

 7   2012, decision of the BIA denying her motion to reopen.        In

 8   re Yan Chen, No. A089 099 436 (B.I.A. Sep. 28, 2012).     We

 9   assume the parties’ familiarity with the underlying facts

10   and procedural history in this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.    See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).   It is well established that the BIA may

14   deny an alien’s motion to reopen for failure to demonstrate

15   prima facie eligibility for the underlying relief sought.

16   See INS v. Abudu, 485 U.S. 94, 104-05 (1988).    To establish

17   eligibility for asylum, an applicant, like Chen, who does

18   not rely on past persecution must demonstrate an objectively

19   reasonable well-founded fear of future persecution.     See

20   8 U.S.C. § 1101(a)(42); Kyaw Zwar Tun v. INS, 445 F.3d 554,

21   564 (2d Cir. 2006); Ramsameachire v. Ashcroft, 357 F.3d 169,

22   178 (2d Cir. 2004).    An asylum applicant can demonstrate


                                    2
 1   that a fear of future persecution is objectively reasonable

 2   by either: (1) offering evidence that “she would be singled

 3   out individually for persecution”; or (2) “by proving the

 4   existence of a pattern or practice in [] her country of

 5   nationality of persecution of a group of persons similarly

 6   situated to the applicant.”   8 C.F.R. §§ 1208.13(b)(2),

 7   1208.16(b)(2).

 8       Chen argues that she established a well-founded fear of

 9   future persecution because the Chinese police are aware of

10   her pro-democracy activities in the United States and

11   because Chinese citizens who have engaged in pro-democracy

12   activities in the United States have been persecuted for

13   those activities when they returned to China.

14       First, the BIA did not err in finding that Chen’s

15   evidence, that the police had come looking for her at her

16   family’s home in China, was unreliable and insufficient to

17   meet her burden.   The evidence was from interested parties

18   not subject to cross examination who did not have first-hand

19   knowledge of the events, and appeared to have been prepared

20   for the purpose of litigation.    See In re H-L-H & Z-Y-Z-, 25

21   I&N Dec. 209, 215 (BIA 2010) (affording diminished weight to

22   unsworn letters from the alien’s friends and family because


                                   3
 1   they were from interested witnesses not subject to cross-

 2   examination and appeared to be created for the purpose of

 3   litigation), remanded on other grounds by Hui Lin Huang v.

 4   Holder, 677 F.3d 130 (2d Cir. 2012); see also Xiao Ji Chen

 5   v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006)

 6   (holding that the weight afforded to the applicant’s

 7   evidence lies largely within the discretion of the agency).

 8       Furthermore, the BIA reasonably determined that Chen’s

 9   evidence purporting to establish a pattern or practice of

10   persecution of similarly situated individuals was

11   insufficient to warrant reopening.    First, her evidence that

12   pro-democracy activists in China were persecuted for their

13   anti-government demonstrations was not directly relevant to

14   Chen’s assertion that she would be persecuted for her

15   activities in the United States.     See 8 C.F.R.

16   § 1003.2(c)(1) (requiring that a motion to reopen be based

17   on new evidence material to the movant’s eligibility for

18   asylum).   Id. at   §§ 1208.13(b)(2), 1208.16(b)(2) (providing

19   that, to establish an objective basis for a fear of future

20   persecution, evidence of a pattern or practice of

21   persecution must involve a group of persons “similarly

22   situated to the applicant”).   Second, her evidence that two


                                    4
 1   individuals were detained for activities outside of China in

 2   2002 and 2008 was insufficient to show a nationwide pattern

 3   or practice of persecution.     See Santoso v. Holder, 580 F.3d

 4   110, 112 (2d Cir. 2009) (affirming the agency’s conclusion

 5   that record evidence that only showed localized violence was

 6   insufficient to establish a pattern or practice of

 7   persecution countrywide).     Because Chen failed to meet her

 8   burden of showing a realistic chance of demonstrating a

 9   well-founded fear of persecution, she “necessarily fail[ed]

10   to demonstrate” her higher burdens of proof for withholding

11   of removal and Convention Against Torture (“CAT”)

12   protection.   See Lecaj v. Holder, 616 F.3d 111, 119-20 (2d

13   Cir. 2010).

14       Accordingly, the BIA did not abuse its discretion when

15   it denied Chen’s motion to reopen based on her failure to

16   demonstrate her prima facie eligibility for relief.     See

17   Jian Hui Shao v. Mukasey, 546 F.3d 138, 168 (2d Cir.

18   2008)(noting that an alien has a “‘heavy burden’ of

19   demonstrating that the proffered new evidence would likely

20   alter the result in her case” (quoting Abudu, 485 U.S. at

21   110)).

22



                                     5
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot.    Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk




                                    6